141 F.3d 1175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.FEDERAL DEPOSIT INSURANCE CORPORATION, a corporationorganized under the laws of the United States, acting in itscorporate capacity and as successor and assignee of EurekaBank, f.k.a. Eureka Federal Savings and Loan Association,Plaintiff-Appellee,v.John B. ANDERSON and Edith Anderson, individuals and husbandand wife;  Defendants-Appellants.
No. 97-15558.DC No. CV-95-00679-PMP(LRL.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 12, 1998**.Decided Mar. 25, 1998.

Appeal from the United States District Court for the District of Nevada Philip M. Pro, District Judge, Presiding.
Before WHITE*, Justice, and NOONAN and THOMAS, Circuit Judges.


1
ORDER*


2
John and Edith Anderson appeal the Order Appointing Larry Bertsch as Liquidating Special Master;  Terminating Receivership and Discharging Receiver.  Based on our review of Appellants' briefs, filed with this Court on August 27, 1997 and June 20, 1997, we dismiss this appeal for lack of jurisdiction.


3
As the Order appealed from is not a "final decision," we do not have jurisdiction under 28 U.S.C. § 1291.  See Catlin v. United States, 324 U.S. 229, 233, 65 S.Ct. 631, 89 L.Ed. 911 (1945).  Since the Order merely substituted one receiver for another and did not otherwise modify the original Consent Judgment, there is no jurisdiction pursuant to 28 U.S.C. § 1292(a)(1) See McNulta v. Lochridge, 141 U.S. 327, 332, 12 S.Ct. 11, 35 L.Ed. 796 (1891);  F.T.C. v. World Wide Factors, Ltd., 882 F.2d 344, 348 (9th Cir.1989);  Thompson v. Enomoto, 815 F.2d 1323, 1326-27 (9th Cir.1987).  There is no jurisdiction under 28 U.S.C. § 1292(a)(2), because the Order did not appoint a receiver, and this basis for jurisdiction is strictly construed.  See F.T.C. v. Overseas Unlimited Agency, Inc., 873 F.2d 1233, 1235 (9th Cir.1989).


4
For these reasons, the appeal is DISMISSED.



**
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.  R.App. P. 34(a) and Ninth Cir.  R. 34-4


*
 The Honorable Byron R. White, Retired Associate Justice, United States Supreme Court, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.  R. 36-3